Citation Nr: 0528799	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  99-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right hip 
disability secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for left hip disability 
secondary to service-connected left knee disability.

3.  Entitlement to service connection for cardiac condition, 
to include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran had honorable active service from June 1978 to 
August 1984.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that inter alia denied entitlement to 
service connection for right knee disability, for left ankle 
disability, and for a bilateral hip disability, all claimed 
as secondary to service-connected left knee disability.  

In a July 2003 decision, the Board granted service connection 
for a right knee and left ankle condition, as secondary to 
the service-connected left knee condition; and remanded the 
hip claims for additional RO development.  

The claims of service connection for a right hip disability 
and for a cardiac disease, to include as secondary to 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no competent evidence that the veteran currently 
has a left hip disability.
CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active military service and is not the result of a service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in September 1997, before the VCAA existed.  And in 
Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the appellant receives or since 
has received content-complying VCAA notice such that she is 
not prejudiced.  Id. at 120.  And this already has occurred 
in this particular instance.  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The September 1997 RO rating decision was issued before the 
implementation of the VCAA.  Since the enactment of the VCAA 
in November 2000, the RO has sent the veteran a VCAA letter 
in April 2005, giving him an opportunity to identify and/or 
submit additional supporting evidence in response.  The VCAA 
letter explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  As well, the RO cited 
the regulations pertaining to the VCAA in the October 2003 
supplemental statement of the case (SSOC).  Consequently, he 
already has received the requisite VCAA notice, so any defect 
with respect to the timing of it was nonprejudicial and 
therefore, merely harmless error.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the appellant submitted, these pertinent 
VA records.  The veteran noted that he has not received 
treatment from a private physician.  The RO had him examined 
by VA physicians and obtained an opinion regarding the 
presence of a hip disability.  

In light of the foregoing, the Board concludes that the 
notice and duty to assist requirements outlined in the VCAA 
have been satisfied.




II.  Factual Background

Service-connection has been in effect for the left knee since 
separation from service in August 1984.  In April 1997, the 
veteran requested secondary service connection for a painful 
left ankle, for the opposite (right) knee, and for both hips.  

In February 1999, Perry Shuman, M.D., recommended fusion of 
the left knee or total knee replacement.  The doctor 
attributed pain in the lower back and pain in both lower 
extremities to the left knee.  June 1999 VA X-rays showed a 
bipartite right knee (a normal finding), but did not show any 
left or right hip degeneration.  

A VA joints examination was conducted in June 1999.  Range of 
motion of both hips was normal.  X-ray studies of both hips 
were negative.  

A total knee replacement on the left was performed in June 
1999, however, an infection developed.  The prosthetic joint 
was removed in October 1999 and a Wichita nail metallic 
fusion rod was subsequently placed.  This resulted in a 
service-connected left leg length discrepancy and gait 
disturbance.

In September 2000, the veteran underwent a VA orthopedic 
compensation and pension examination.  During the 
examination, the veteran stated that the right knee was 
noisy, that he had pain in both hips, and that his hips, 
right knee, and left ankle popped out occasionally.  The 
examiner measured a 6 cm leg length discrepancy.  The right 
knee had mild crepitus and flexion to 110 degrees.  All other 
right knee findings were normal.  The hips had flexion to 110 
degrees, bilaterally.  External rotation was to 45 degrees, 
internal rotation was to 10 degrees, and abduction was to 40 
degrees.  He could dorsiflex the left ankle to 10 degrees and 
plantar flex to 40 degrees.  See 38 C.F.R. § 4.71, Plate II.  
The examiner stated the following:

It is my opinion that while he does not 
have a significant additional impairment 
of the hips or knee or left ankle at this 
time, almost certainly these joints will 
degenerate further due to the impairment 
of the veteran's gait, due to the 
shortening of the left lower extremity. . 
. .  Hence, he will have at all times 
some degree of impairment in his gait 
which will result ultimately in increased 
stresses on his left ankle, his right 
knee, and both hips, and also most likely 
will develop some problems with the low 
back area.

In April 2002, the Board requested an orthopedic examination 
to determine the nature and etiology of any current 
disabilities of the right knee, left ankle, and both hips.

The RO subsequently received an October 2002 VA outpatient 
treatment report that reflects that the veteran reported pain 
in the right hip, low back, right knee, and left ankle.  X- 
rays showed degenerative changes of the right hip.  The 
examiner stated, "[h]is right hip, knee, left ankle pain and 
low back pain are likely secondary to his length discrepancy, 
which is secondary to his knee fusion.  We will see the 
patient for a clinical reevaluation in three months."

The veteran underwent a VA orthopedic compensation and 
pension examination in November 2002.  The examiner noted a 
review of the claims file and noted that the veteran was 
wearing a brace on the left ankle.  During the examination, 
the veteran reported increasing pain in the hips, left ankle, 
and right knee since his prior (September 2000) compensation 
and pension examination.  He also reported low back pain.  
The examiner found moderate lateral left ankle instability 
and slight limitation of motion.  The examiner noted that X-
rays of the left ankle were normal.

There was no pain to palpation of either hip.  The left hip 
flexed to 90 degrees and the right hip flexed to 120 degrees.  
External and internal rotations were to 30 degrees and to 10 
degrees bilaterally, respectively.  Abduction was to 20 
degrees bilaterally.  The examiner felt that the veteran had 
no difficulty with hip joint motion and that left hip flexion 
and other restriction was due to the fact that the veteran 
could not flex the left knee.  X-rays of the hip joints were 
normal.

The examiner found no deformity of the right knee but there 
was pain on palpation of the joint line at the medical aspect 
of the knee and there was some effusion and crepitus.  X-rays 
of the right knee and lumbar spine were ordered, but there is 
no further mention of them.

The November 2002 VA examination diagnoses were mild lateral 
instability of the left ankle; chronic sprain of the right 
knee; and, chronic lumbosacral sprain.  The examiner opined 
that the hips were normal and any hip pain was actually 
referred pain from the lumbosacral sprain.  The examiner felt 
that it was at least as likely as not that the right knee, 
low back, and left ankle condition were directly related to 
the service-connected left knee condition.

In a July 2003 decision, the Board granted service connection 
for a right knee and left ankle condition, as secondary to 
the service-connected left knee condition; and remanded the 
hip claims for additional RO development.  In a March 2004 
decision, the RO granted service connection for chronic 
lumbosacral strain, as secondary to the service-connected 
left knee condition; and a total disability rating due to 
individual unemployability (TDIU).  

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred in 
or aggravated by service that is not the result of his own 
willful misconduct. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

This includes situations where a service-connected condition 
has chronically aggravated a condition that is not service 
connected.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

There is no medical evidence, and it is not contended, that a 
left hip disability was incurred in service.  The veteran 
contends that an altered gait from his service-connected left 
knee disability caused his left hip disability.  

Bare in mind that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The examiner who conducted the 
November 2002 VA examination opined that the left hip was 
normal and that his left hip pain was actually referred pain 
from the lumbosacral sprain, which is already service 
connected.  

Although the veteran contends that he has a left hip 
disability due to his service-connected left knee disability, 
as a layman he simply does not have the medical expertise and 
training necessary to either diagnose a chronic disability or 
to causally relate his current symptoms to a service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The veteran's claim for secondary 
service connection for a left disability must therefore be 
denied because the weight of the competent medical evidence 
indicates that he has no current left hip disability.  Allen, 
7 Vet. App. at 449; 38 C.F.R. § 3.310(a) (2005).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim of service connection for a 
left hip disability, meaning the benefit-of-the- doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Service connection for left hip disability is denied.


REMAND

The record is inconsistent as to whether the veteran 
currently has a disability of the right hip.  In October 
2002, a VA physician reported that the veteran recently had 
x-rays of his pelvis due to hip pain.  He stated that the 
veteran had some degenerative changes of his right hip.  In 
November 2002, the veteran underwent VA examination.  The 
examiner reported that x-ray studies of the hip joints were 
normal.  It does not appear that all X-ray reports of the 
hips have been associated with the claims file.  These 
reports should be obtained.  Additionally, the veteran should 
be scheduled for a VA examination for the purpose of 
determining whether he currently has a right hip disability 
which is due to his service-connected left knee, right knee, 
left ankle and/or back disability.

In August 2004, the RO denied the claim of service connection 
for a cardiac condition as secondary to the service-connected 
left knee disability.  In September 2004, the veteran's 
representative submitted what the Board considers to be a 
notice of disagreement with the adverse determination.  The 
RO has not issued a statement of the case which addresses 
this issue and the Board finds that a remand for this action 
is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following:

1.  Obtain all x-ray studies of the 
veteran's right hip from all VA treatment 
facilities.

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the nature and etiology of any right hip 
disability found.  Based on a review of 
the complete claims file, examination 
findings and any necessary diagnostic 
studies, the examiner should state 
whether the veteran currently has a right 
hip disability.  If so, such disability 
should be identified and the examiner 
should state whether such disability was 
caused by the veteran's service-connected 
left knee, left ankle, right knee and/or 
back disability.

3.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of 
service connection for a cardiac disease.  
The veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim for 
service connection for a cardiac disease 
will thereafter be subject to appellate 
review only if the appeal has been 
properly perfected.

4.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for a right hip disability.  
If the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


